Title: To Thomas Jefferson from John Appleton, 1 October 1802
From: Appleton, John
To: Jefferson, Thomas


          
            Sir
            Calais October 1. 1802
          
          I take the liberty of sending you a variety of Specimens of Printing, from a celebrated Artist in Paris. He has been rewarded by a Medal from the first Consul & requested me to say, He shall be highly gratified, if these Specimens, will place Him in your estimation, in the list of Artists of Merit.—
          I shall be happy Sir if they are acceptable to you & hope they may stimulate our own Artists to an imitation—
          I have the Honour to be respectfully Your Obedt. Servant
          
            John AppletonComl. Agent. Calais
          
        